
	
		II
		109th CONGRESS
		2d Session
		S. 4054
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2006
			Mr. Craig (for himself
			 and Mr. Akaka) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  number of individuals qualifying for retroactive benefits from traumatic injury
		  protection coverage under Servicemembers' Group Life
		  Insurance.
	
	
		1.Expansion of individuals
			 qualifying for retroactive benefits from traumatic injury protection coverage
			 under Servicemembers' Group Life Insurance
			(a)In
			 generalParagraph (1) of
			 section 501(b) of the Veterans' Housing Opportunity and Benefits Improvement
			 Act of 2006 (120 Stat. 414; 38 U.S.C. 1980A note) is amended by striking
			 , if, as determined by the Secretary concerned, that loss was a direct
			 result of a traumatic injury incurred in the theater of operations for
			 Operation Enduring Freedom or Operation Iraqi Freedom.
			(b)Conforming
			 amendmentThe heading of such section is amended by striking
			 in operation enduring
			 freedom and operation iraqi freedom.
			
